Motion by employer to dismiss claimant’s appeal. The decision of the State Industrial Board was dated July 27, 1940, but it does not appear when it was actually served. Claimant’s attorney received a copy by mail on August 1, 1940, and presumably it was mailed a day or two before. Such service did not become complete until three days later. (Civ. Prac. Act, § 164.) Notice of appeal was served August 21,1940, and thus was timely. Motion denied, without costs. Motion by claimant to dismiss appeals taken by self-insured employer. The first appeal was taken on February 26, 1940, from an award as made by a referee on February 7, 1940. The second appeal was taken on August 12, 1940, from a decision of the State Industrial Board, dated July 27, 1940, affirming the award as made by the referee. Both appeals were timely and properly taken under the circumstances disclosed. Motion denied, without costs. Decision previously rendered in this matter [not reported] is vacated and set aside. Present — Crapser, Acting P. J., Bliss, Heffernan, Sehenek and Foster, JJ.